 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 692 
In the House of Representatives, U. S.,

October 1, 2009
 
RESOLUTION 
Supporting the goals and ideals of Tay-Sachs Awareness Month. 
 
 
Whereas Tay-Sachs disease is a rare, genetic disorder that causes destruction of nerve cells in the brain and spinal cord due to the poor functioning of an enzyme called hexosaminidase A;  
Whereas there is no proven treatment or cure for Tay-Sachs disease, which is usually fatal in children;  
Whereas the disorder was named after Warren Tay, an ophthalmologist from the United Kingdom, and Bernard Sachs, a neurologist from the United States, both of whom contributed to the discovery of the disease in 1881 and 1887, respectively;  
Whereas Tay-Sachs disease often affects families with no prior history of the disease;  
Whereas approximately 1 in 27 Ashkenazi Jews, 1 in 30 Louisianan Cajuns, 1 in 30 French Canadians, 1 in 50 Irish Americans, and 1 in every 250 people are carriers of Tay-Sachs disease;  
Whereas approximately 1,500,000 Americans are carriers of Tay-Sachs disease;  
Whereas these unaffected carriers of the disease possess the recessive gene that can trigger the disease in future generations;  
Whereas if both parents of a child are carriers of Tay-Sachs disease, there is a 1 in 4 chance that the child will develop Tay-Sachs disease;  
Whereas a simple and inexpensive blood test can determine if an individual is a carrier of Tay-Sachs disease, and screening for this disease should be available when clinically indicated; and  
Whereas heightened awareness and public-private partnerships to find a treatment are effective ways to combat this horrific disease: Now, therefore, be it  
 
That the House of Representatives supports the goals and ideals of Tay-Sachs Awareness Month and supports a public-private partnership for education and research efforts with respect to Tay-Sachs disease.  
 
Lorraine C. Miller,Clerk.
